Name: Commission Regulation (EC) No 1343/2002 of 24 July 2002 on the issue of import licences on 30 July 2002 for sheepmeat and goatmeat products pursuant to GATT-WTO non-country specific tariff quotas for the third quarter of 2002
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  animal product;  Africa
 Date Published: nan

 Avis juridique important|32002R1343Commission Regulation (EC) No 1343/2002 of 24 July 2002 on the issue of import licences on 30 July 2002 for sheepmeat and goatmeat products pursuant to GATT-WTO non-country specific tariff quotas for the third quarter of 2002 Official Journal L 196 , 25/07/2002 P. 0026 - 0026Commission Regulation (EC) No 1343/2002of 24 July 2002on the issue of import licences on 30 July 2002 for sheepmeat and goatmeat products pursuant to GATT-WTO non-country specific tariff quotas for the third quarter of 2002THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1439/95 of 26 June 1995 laying down detailed rules for the application of Council Regulation (EC) No 2467/98 as regards the import and export of products in the sheepmeat and goatmeat sector(1), as last amended by Regulation (EC) No 272/2001(2), and in particular Article 16(4) thereof,Whereas:(1) Regulation (EC) No 1439/95 laid down, in Title II B, detailed rules, in respect of imports of products falling within CN codes 0104 10 30, 0104 10 80, 0104 20 90 and 0204 pursuant to GATT/WTO non-country specific tariff quotas; provision should be made, pursuant to Article 16(4) of Regulation (EC) No 1439/95, for determining the extent to which import licences may be issued in connection with applications lodged in respect of the third quarter of 2002.(2) In cases where the quantities in respect of which licence applications have been lodged exceed the quantities which may be imported pursuant to Article 15 of Regulation (EC) No 1439/95, such quantities should be reduced by a single percentage figure in accordance with Article 16(4)(b) of that Regulation.(3) All the licence applications may be granted in cases where the quantities in respect of which licence applications have been lodged do not exceed the quantities provided for in Regulation (EC) No 1439/95.(4) Applications relating to products originating in Namibia have been lodged in Denmark and Italy,HAS ADOPTED THIS REGULATION:Article 1Denmark and Italy shall, on 30 July 2002, issue the import licences provided for in Title II B of Regulation (EC) No 1439/95 and applied for from 1 to 10 July 2002. For products falling within CN code 0204 the quantities applied for originating in Namibia shall be granted in full.Article 2This Regulation shall enter into force on 25 July 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 July 2002.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 143, 27.6.1995, p. 7.(2) OJ L 41, 10.2.2001, p. 3.